DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 07/ is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/.

Specification
It is noted the Abstract of record contains more than 150 words. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
It is suggested to amend “atisfies” to “satisfies” in line 4 of paragraph [0030]. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that claim 1 recites “Ln that is at least one rare earth element selected from the group consisting of Y…”. However, the group lanthanides (Ln) in the art does not seem to include Y. It is not clear if “Ln“ refers to lanthanides, is used to refer to any of the rare earth elements listed in claim 1, etc. The Examiner interprets “Ln“ to be at least one rare earth element selected from the group consisting of Y, La, Lu, Gd, and Tb. This interpretation is speculative. Further explanation is needed.
Regarding dependent claims 2-8, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2009/0008663 A1, as provided in IDS filed 9/27/2020; hereinafter Shimizu) in view of Wang et al. (CN 104529449 A; hereinafter Wang).
	The Examiner has provided a machine translation of CN 104529449 A. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claims 1-4 and 6-8, Shimizu teaches a production method of a phosphor which emits yellow fluorescence (Shimizu, [0041]; [0101]), 
comprising mixing the raw materials of an Ln source, a Ce source, a Tb source, and an M source, and then firing the obtained mixture (Shimizu, [0101]; [0044]-[0045]);
wherein the phosphor contains a crystal phase having the chemical composition (Ln1-a-bCeaTbb)3M5O12, wherein Ln is at least one element selected from the group comprising Y, Gd, Lu, and La, wherein M represents at least one element selected from the group comprising Al and Ga, and a and b satisfy 0.001≤a≤0.3 and 0≤b≤0.5 (i.e., parameter n as claimed is 0.001 or more and 0.3 or less; parameter m as claimed is 0 or more and 1 or less; total molar ratio of Ce and Ln as claimed, which includes Tb, is 3, and total molar ratio of M, which is Al and Ga, is 5) (Shimizu, [0044]-[0045]),
wherein in the mixing step, the M source (i.e., Al, and optionally Ga) is added in an amount greater than the requirement based on the stoichiometric composition by 1% to 10% (more specifically 5.05/3≤(Ln1-a-bCeaTbb)≤5.5/3) (i.e., k is 1.01 or more and 1.1 or less) (Shimizu, [0102]; [0121]);
wherein examples of the Ln source and Tb source include oxides (Shimizu, [0105]-[0118]) (i.e., oxide containing Ln);
wherein in the firing step, the reaction system preferably contain a flux, wherein examples include CaCl2, BaCl2, SrCl2, CaF2, BaF2, and SrF2, wherein the usage of the flux is usually 0.01% by weight or more, preferably 0.1% by weight of more, and usually 20% by weight or less, preferably 10% by weight or less with reference to the total weight of the raw materials (Shimizu, [0140]); 
wherein the temperature during firing is usually 1350oC or more, preferably 1400oC or more, and usually 1650oC or less, to obtain a fired product (i.e., calcined product) (Shimizu, [00135]; [0142]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Shimizu further teaches wherein specific examples of the Ln source includes Y2O3 (i.e., oxide containing Ln) (Shimizu, [0107]), and wherein a light-emitting device, such as a laser diode, comprises the phosphor (Shimizu, [0001]; [0010]; claims 20-21). 

Regarding claims 1-4, Shimizu does not explicitly disclose subjecting a compound containing Ln that is at least one rare earth element selected from the group consisting of Y, La, Lu, Gd, and Tb to a first heat treatment at a temperature in a range of 1,000oC or more and 1,600oC or less,  wherein an oxide containing Ln having a crystallite diameter of 1,500 Å or more is obtained through the first heat treatment, wherein the temperature at which the first heat treatment is performed is in a range of 1,200oC or more and 1,500oC or less, wherein the oxide containing Ln has a crystallite diameter of 1,500 Å or more and 3,500 Å or less, and wherein the oxide containing Ln has a cumulative 50% particle diameter Dm1 in a volume based particle size distribution measured by a laser diffraction scattering particle size distribution measuring method of 6.5 µm or more, as presently claimed.
With respect to the difference, Wang teaches a Y2O3 group transparent ceramic (i.e., oxide containing Ln) suitable for high-power laser grain medium (Wang, [0018]; abstract), wherein the yttrium oxide based transparent ceramic could comprise a rare earth element such as cerium (Ce) or terbium (Tb) (Wang, [0009]), and 
wherein the Y2O3 group transparent ceramic is prepared with an average crystal grain size of 100 to 300 nm (i.e., crystallite diameter of 1000 Å to 3000 Å) (Wang, abstract; [0017]);
wherein the Y2O3 powder grain diameter (i.e., particle diameter) is micron level and is 2 to 30 microns (Wang, [0014]; claim 3); 
wherein the Y2O3 group transparent ceramic is produced by a two-step sintering preparation method sintering at a temperature T1 or 1200 to 1500 degrees centigrade, and a T2 of 1200 to 1450 degrees centigrade (Wang, [0008]; [0011]-[0012]), such as wherein the preparation method of undoped Y2O3 comprises heating to a temperature of T1 (1400 degrees centigrade), then reducing temperature of T2 (1200 degrees centigrade) (Wang, [0026]-[0030]).
As Wang expressly teaches, Y2O3 group transparent ceramic prepared by this method has good uniformity, the average crystal grain size is 100 to 300 nm, which effectively improves mechanical property of Y2O3 group transparent ceramic, and the transmission rate is high  (Wang, [0017]; [0018]; abstract). Additionally, Wang further teaches the sintering temperature is low and can be completed for a short time, reducing the production cost (Wang, [0019]; abstract). 
Wang is analogous art, as Wang is drawn to a method for preparing yttrium oxide (i.e., Ln oxide) based transparent ceramic by sintering (Wang, abstract) for use with a rare earth element such as Ce or Tb (Wang, [0009]).
In light of the motivation of using forming Y2O3 by the low temperature sintering process taught in Wang, it therefore would have been obvious to one of ordinary skill in the art to incorporate the process of forming Y2O3 with the crystal grain size and powder grain diameter of Wang as the Ln source in the process of Shimizu, in order to use Y2O3 with good uniformity, mechanical property and transparency, and reduce production cost, and thereby arrive at the claimed invention.
While Wang does not explicitly disclose the cumulative 50% particle diameter Dm1 in a volume based particle size distribution measured by a laser diffraction scattering particle size distribution measuring method of the Y2O3 powder, given that Wang teaches the Y2O3 powder grain diameter (i.e., particle diameter) is 2 to 30 microns (Wang, [0014]; claim 3), it would have been obvious to one of ordinary skill in the art that the cumulative 50% particle diameter Dm1 in a volume based particle size distribution of the Y2O3 powder measure by the method as claimed would be between 2 and 30 microns, which overlaps with the presently claimed range, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Wang as applied to claim 1 above, and further in view of Hamada et al. (JP 2005335991 A; hereinafter Hamada).
The Examiner has provided a machine translation of JP 2005335991 A. The citations of the prior art in this rejection refer to the machine translation.

Regarding claim 5, Shimizu in view of Wang does not explicitly disclose wherein the oxide containing Ln has a specific surface area measured by a BET method in a range of 0.5 m2/g or more and 2.1 m2/g or less, as presently claimed.
With respect to the difference, Hamada teaches a powder containing Y2O3 more than 99.5 wt% (i.e., Y2O3 powder; oxide containing Ln) (Hamada, claim 9; page 5, last paragraph – page 6, first paragraph), wherein the powder is calcined at 1500 to 2000oC (Hamada, page 4, last paragraph – page 5, first paragraph; claim 9), and wherein the raw material has a BET specific surface area of powder of 1 m2/g or more (Hamada, page 5, last paragraph – page 6, first paragraph; page 13, paragraph 7; claim 9).
As Hamada  expressly teaches, by using a powder having a large specific surface area of 1 m2/g or more, the crystal structure is ordered by promoting crystallization of cubic Y2O3 in a firing step (Hamada, page 13, paragraph 6).
Hamada is analogous art, as Hamada is drawn to sintering a powder comprising Y2O3, or Y2O3- and lanthanoid elements (Hamada, page 5, last paragraph – page 6, first paragraph; claim 9).
In light of the motivation of using Y2O3 BET specific surface area of powder of 1 m2/g or more taught in Hamada, it therefore would have been obvious to one of ordinary skill in the art to incorporate the BET specific surface area of Hamada in the Y2O3 of Shimizu in view of Wang, in order achieve an ordered crystal structure, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732     
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                       9/29/22